Citation Nr: 1441121	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  98-06 215	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for mycosis fungoides.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to August 1971.  His awards and decorations include the Purple Heart.  

This matter was last before the Board of Veterans' Appeals (Board) in January 2000, on appeal from an October 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a January 7, 2000 decision, the Board denied entitlement to service connection for mycosis fungoides.  

In an Order for Reconsideration issued concurrently with this decision, the Board grants reconsideration of the January 2000 denial of service connection for mycosis fungoides.  38 U.S.C.A. § 7103(c).  This decision, issued by a panel of Veterans Law Judges, constitutes the Board's final decision as to the Veteran's entitlement to service connection for mycosis fungoides.  38 U.S.C.A. § 7103(b).  The remainder of the January 2000 decision is unaffected.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from December 1967 to December 1968 and from May 1969 to April 1970.

2.  The Veteran has been diagnosed with mycosis fungoides.


CONCLUSION OF LAW

The criteria for service connection for mycosis fungoides were met at the time of the Board's January 7, 2000 decision.  38 C.F.R. §§ 3.307(a), 3.309(e). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection is completely favorable, no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.

The law provides that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the diseases identified at 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a).  Non-Hodgkin's lymphoma is among the diseases listed at 38 C.F.R. § 3.309(e) and mycosis fungoides has been classified as a T-cell non-Hodgkin's lymphoma.  See National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2010, 466 (2011); see also 38 U.S.C.A. § 1116(b). 

Based on the Veteran's service in Vietnam, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  As the Veteran is diagnosed with mycosis fungoides, the portion of the January 7, 2000 Board decision denying service connection for mycosis fungoides contains an obvious error.  38 C.F.R. § 20.1000(a).  The criteria for service connection for mycosis fungoides were met at the time of the Board's January 2000 decision.  38 C.F.R. §§ 3.307(a)(6), 38 C.F.R. § 3.309(e).  

Although the Cleveland RO issued a March 2004 rating action granting entitlement to service connection for mycosis fungoides, effective August 8, 2003, the Veteran is entitled to service connection from the date VA received his initial claim for benefits - May 28, 1996.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2013).







[Continued on next page.]

ORDER

Service connection for mycosis fungoides is granted, effective May 28, 1996.



____________________________________________
Bruce P. Gipe
Veterans Law Judge, Board of Veterans' Appeals





_________________________________
D.C. Spickler
Veterans Law Judge
Board of Veterans' Appeals
_________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


